UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7018



WALTER LOUIS INGRAM,

                                               Plaintiff - Appellant,

          versus


JOHN ASHCROFT, United States Attorney,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CA-
04-1550-JFM)


Submitted:   September 16, 2004     Decided:    September 24, 2004


Before LUTTIG, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Walter Louis Ingram, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Walter Louis Ingram, a federal prisoner, appeals the

district court’s order denying relief on his petition filed under

28 U.S.C. § 2241 (2000).   We have reviewed the record and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court. See Ingram v. Ashcroft, No. CA-04-1550-JFM (D. Md.

filed May 21, 2004 & entered June 8, 2004).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                               - 2 -